SILICON-BASED ENERGY STORAGE DEVICES WITH FUNCTIONALIZED LINEAR SULFONATE ESTER DERIVATIVE COMPOUND CONTAINING ELECTROLYTE ADDITIVES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/1/2022:
Claims 1, 4, 6, 8, 9, 12, and 14 have been amended; claims 7 and 15 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(a) and (b) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0131633 A1) and further in view of Kinoshita et al. (JP 2007-073318 A).
Regarding claims 1 and 8, Ito et al. teach an energy storage device (Abstract and fig. 1) comprising: a first electrode (Fig. 1, element 11, discloses a positive electrode.) and a second electrode (Fig. 2, element 12, discloses a negative electrode.), wherein at least one of the first electrode and the second electrode is a Si-based electrode (Paragraph 0066 discloses the negative electrode can comprise silicon.); a separator between the first electrode and the second electrode (Paragraph 0079); an electrolyte (Fig. 1, element 13 discloses an electrolyte inside a separator.); and at least one electrolyte additive comprising a sulfonate ester compound (Paragraph 0077). However, they do not teach wherein the sulfonate ester compound is of formula (I):

    PNG
    media_image1.png
    129
    155
    media_image1.png
    Greyscale

where R1 and R2 are the same or different and are selected from the group consisting of H, alkyl, fluoro-alkyl, alkylene, alkoxy, alkenyl, alkenylene, alkynyl, alkynylene, cycloalkyl, cycloalkylene, aryl, arylene, heteroaryl, heteroalkyl, heteroalkylene, heterocycloalkyl, and heterocycloalkylene, which may be optionally substituted.
Kinoshita et al. teach a nonaqueous electrolyte for use in a battery, The non-aqueous electrolytic solution prepared by dissolving electrolyte in non-aqueous solvent contains a compound expressed by the following formula:

    PNG
    media_image2.png
    113
    284
    media_image2.png
    Greyscale
(Abstract and claim 1).
Examples of the compound in formula 1 include ethylene glycol di(vinyl sulfonate) or triethylene glycol di(vinyl sulfonate).  (Paragraph 0042)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito with Kinoshita in order to maintain a high cycle property.
Regarding claim 2, Ito and Kinoshita et al. teach the energy storage device of claim 1. Further, Ito teaches wherein the second electrode is a Si-dominant electrode (Paragraph 0066 discloses various silicon compounds such as silicon oxide or silicon carbide.)
Regarding claim 5, Ito and Kinoshita et al. teach the energy storage device of claim 1. Further, Ito teaches wherein the electrolyte further comprises fluoroethylene carbonate (FEC) (Paragraph 0076).
Regarding claim 6, Ito and Kinoshita et al. teach the energy storage device of claim 5. Further, Ito teaches wherein the electrolyte is substantially free of non-fluorine containing cyclic carbonate (Paragraph 0076 disclose various types of carbonates can be used. The choice of a fluorine or non-fluorine cyclic carbonate can be optional in the electrolyte.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0131633 A1) and Kinoshita et al. (JP 2007-073318 A) as applied to claim 1 above, and further in view of Park et al. (US 2014/0170498 A1).
Regarding claims 3 and 4, Ito and Kinoshita et al. teach the energy storage device of claim 1. However, they do not teach wherein the second electrode comprises a self-supporting composite material film or wherein the composite material film comprises: greater than 0 % and less than about 90 % by weight of silicon particles, and greater than 0 % and less than about 90 % by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.
Park et al. disclose silicon particles for active materials and electro-chemical cells such as a battery (Abstract). Further, the anodes are self-supporting structures (Paragraph 0036) wherein the composite material film comprises: greater than 0 % and less than about 90 % by weight of silicon particles, and greater than 0 % and less than about 90 % by weight of one or more types of carbon phases (Claim 4), wherein at least one of the one or more types of carbon phases is a (Paragraph 0038 discloses the resulting carbon material can be a self-supporting monolithic structure. In certain embodiments, one or more materials are added to the mixture to form a composite material. For example, silicon particles can be added to the mixture. The carbonized precursor results in an electrochemically active structure that holds the composite material together. For example, the carbonized precursor can be a substantially continuous phase.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito with Park in order to achieve a high cycle life.

Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments to claim 9 have overcome the previous rejections under 35 USC 112(a) and (b). No art rejections were made of these claims and as such they are now determined to be in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729